Citation Nr: 1430872	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  07-40 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased scheduler rating for residuals of a left ankle injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 1974.

This issue arises from a May 2006 rating decision by the Philadelphia, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to an increased rating for residuals of a left ankle injury.  In March 2011, the Board of Veterans' Appeals (Board) denied the claim, and the appellant appealed.  In a September 2012 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the claim to the Board for further proceedings consistent with its decision.  

In March 2013, the Board, in pertinent part, denied entitlement to an increased scheduler rating for residuals of a left ankle injury.  The Veteran appealed that decision to the Court, and in January 2014, the Court granted a joint motion for remand. 

Based on the Court's September 2012 decision, the Board in March 2013, in part, also remanded claims of entitlement to extrascheduler ratings for bilateral hearing loss, residuals of a left ankle injury, and for left foot pes planus.  The terms of that remand were not disturbed by the Court.  As the RO has yet to fulfill the terms of the remand those terms are hereby incorporated by reference.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In June 2014, the representative submitted additional pertinent evidence.  As this evidence has yet to be considered by the RO, and as the Veteran has not waived initial consideration of this evidence by the RO, further development is required.  38 C.F.R. § 20.1304 (2013).

The appellant's last VA compensation examination was in 2009.  Given the passage of time and the continuing argument that the Veteran's left ankle joint is more severely disabling than the current evaluation reflects, additional development is in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO must take appropriate action to contact the Veteran and secure any and all pertinent private and/or VA treatment records concerning care provided for a left ankle disorder since July 2012.  All attempts to secure this evidence must be documented in the claims file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the Veteran of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded a VA orthopedic examination to assess the current nature and extent of any left ankle injury residuals.  The examiner is to be provided access to the claims folder, any Virtual VA file, and any VBMS file.  The examiner must specify in the report that the claims, Virtual VA, and VBMS files have been reviewed. 

In accordance with the latest worksheet for rating ankle disorders, the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his left ankle disability.  The impact of the left ankle disability on the appellant's ability to work must be addressed.  The examiner must address whether there is evidence of malunion of either the tibia or fibula in light of a December 2010 x-ray study.  The nature and extent of any flare ups must also be addressed.  The examiner must address the June 2014 statement offered by Donald Miller, Jr., M.D., J.D.  A complete rationale for any opinion expressed must be provided.
 
3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO should review any report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented his or her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Then, after conducting any indicated additional development, the RO must readjudicate the issue.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).





